 INTL BROTHERHOOD OF PAINTERS, LOCAL 1066InternationalBrotherhood of Painters and AlliedTrades,LocalUnion 1066,AFL-CIOand W.J.Sie-benoller,Jr., d/b/aW. J. Siebenoller,Jr.,PaintCompany and Benjamin D. DeMatteo.Cases 6-CB-2198 and 6-CB-2199August 22, 1973DECISION AND ORDEROn May 18, 1972, Administrative Law Judge 1George J. Bott issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and briefs.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge onlyinsofar as they are consistent herewith.The Employer, W. J. Siebenoller, Jr., a paintingcontractor engaged in the construction industry, andworking on a project funded by the United StatesDepartment of Housing and Urban Development(HUD), decided at the urging of that Department, tohire a qualified Black as an apprentice painter.On March 15, 1971, the Employer hired JohnYoung for this position. On or about February 10,Strausbaugh, the Respondent's business representa-tive, in a conversation with employees DeMatteo,Harlan, and Kneram, learned of Siebenoller's inten-tion to hire a Black apprentice. Disparaging the idea,Strausbaugh asked the men to try to persuade Siebe-noller not to go forward with his plan because therewould be "trouble" and he could make it "damntough."Strausbaugh visited the Employer's paint store nearthe end of February and questioned Siebenoller as tohis intentions regarding hiring minorities. After Siebe-noller stated that he would comply with HUD's direc-tives, Strausbaugh argued that "nobody else" on thatproject was complying and there was no reason for thePaintersUnion to do so. He stated that it wasSiebenoller's decision to make, but added that all he"could get out of it was a lot of trouble from theUnion."Around March 1, 1971, Bodendorfer, the Union'sshop steward, told Siebenoller that he ought to speakThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge•t is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined the recordand find no basis for reversing his findings651with Strausbaugh before he hired Young becauseunion members were laid off at the time and "theUnion and Union members were not going to be hap-py about the situation." Bodendoerfer added that, ifYoung were hired, it would create "friction" in theUnion and Siebenoller would more than likely "havea lot of Union problems."After Siebenoller interviewed Young and decidedto hire him, he telephoned Strausbaugh and told himwhat he intended to do. Strausbaugh asked him if hewere "really going to go ahead with it," and Siebenol-ler replied that he "was going to go along with a lawpassed by Congress."Around April 1, when Strausbaugh visited the Riv-erside project where Young had been employed sinceMarch 15, Siebenoller asked him if he intended totakeYoung's application for membership in theUnion. Strausbaugh asked if he intended to retainYoung and when he indicated he did, Strausbaughstated there was nothing the Union could do about it,but he "could have a lot of trouble out of this situa-tion."The Union, the Employer, and other area contrac-tors are parties to a labor agreement which establisheda Joint Trade Board, consisting of three representa-tives from the Union and three from the contractors,to hear and determine complaints concerning allegedviolations of the contract. On April 28, 1971, Straus-baugh notified Siebenoller that he had filed a com-plaintwith the Joint Trade Board alleging thatSiebenoller had violated the contract by spray paint-ing metal door bucks (frames) on April 20, 1971, at theRiverside apartments, and later that day notified Sie-benollerof an additional complaint about theEmployer's spraying structural steel at St. FrancisHospital and the interior block walls at the New Cas-tle Battery Company building. On May 1, 1971, Siebe-noller was informed by Strausbaugh in writing thatthe Joint Board has been notified "of additional viola-tions by your pointing company, which have occurredover the past two years," namely, failure to pay apremium rate when painting was done by roller, anddouble time for overtime work.As soon as Siebenoller received Strausbaugh'scharges, he telephoned Strausbaugh about them andasked what was going on. Strausbaugh replied that he,Siebenoller, knew what was going on for he had beenwarned that, if he hired Young, he would have troubleand now the price was his to pay. Siebenoller protest-ed that this was a "hell of a way for a business agentto act," but Strausbaugh suggested that he tell histrouble to the Joint Trade Board.At a hearing before the Joint Trade Board on May27, 1971, evidence was presented with respect to im-permissible spraying at the Riverside high rise apart-205 NLRB No. 110 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDments, the New Castle Battery Company building,and St. Francis Hospital, and on the charge that theCompany over the past 2 years had failed to pay therequired contractural overtime rate.There was testimony that Strausbaugh had inspect-ed the work at St. Francis and approved it, advisingSiebenoller not to "spread it around" because othercontractors might find that too much structural steelhad been spray painted. With regard to the spraypainting at New Castle, there was testimony that thewalls were sprayed in violation of the contract, but theAdministrative Law Judge also found that Straus-baugh had granted permission to spray the walls afterSiebenoller had shown him a letter from the ownerrequesting that the walls be sprayed. To support thecharges that the Employer had not paid the appropri-ate premium rates, Strausbaugh presented "work per-mits." By dividing the hours into wages paid over along period of time, Strausbaugh determined that theCompany had not been paying the roller, spray, orovertime rate to its employees. Two former employeestestified that they had not received overtime pay, hadbeen paid in cash on occasion, and had not been paidthe premium rate for using a roller or spraying. Em-ployees Kneram, DeMatteo, and Harlan testified thatthey had always been paid for overtime and wereproperly compensated if they entered the amount orkind of work done on their timecards. On May 29, theJoint Trade Board levied a fine against the Employerbased on the Respondent's charges.On June 12, Strausbaugh preferred internal unioncharges against DeMatteo, Harlan, and Kneram, whohad testified for the Employer at the hearing, againsttwo former employees who had testified against Sie-benoller, and against a sixth employee. The chargesrelated to the same violations with which Siebenollerhad been charged before the Joint Trade Board.A hearing was held on July 15 before theRespondent's executive board at which DeMatteo,Kneram, and Harlan appeared, represented by Siebe-noller. After considering the evidence, all six memberswere found guilty and fines of $1,000, with $500 sus-pended, were assessed against DeMatteo and Kner-am, and a fine of $500, with $250 suspended, wasassessed against Harlan. The two former employeeswho testified against Siebenoller and gave evidenceagainstDeMatteoandKnerambeforetheRespondent's executive board pleaded guilty to allcharges and were fined $500. Their fines were sus-pended and they were placed on probation for 6months. The sixth employee was apparently fined$100. Although the Union's constitution requires thatcharges must be brought within 45 days of the viola-tion and these allegations were based on charges filedin excess of 100 days after the actions alleged, thisprovision was not raised by these employees beforethe executive board or in their appeals to the Interna-tional Union.The Administrative Law Judge stated that he wasforeclosed by decisions of the Board and the courtsfrom considering Respondent's argument that abreach of the duty of fair representation is not anunfair labor practice.' He then found that the Respon-dent Union violated Section 8(b)(2) and (1)(A) of theAct by attempting to cause the Company to dischargethe Black apprentice, John Young, by preferringcharges against Siebenoller before the Joint TradeBoard; he also found that the Union attempted tocause the Company to deny employment to Youngand to thereafter discharge him by threatening em-ployees and the Company with reprisals, in violationsof Section 8(b)(1)(A) and (2) of the Act.In so finding, he relied upon Strausbaugh's state-ments to employees and to Siebenoller forecastingtrouble "from the Union" if a Black were hired, hissubsequent statements to Siebenoller attributing theJoint Board hearing to Siebenoller's disregard of hisearlier warnings, and the fact that Strausbaugh, notlong after Siebenoller had hired Young, went all outagainst Siebenoller in his prosecution to the extent ofincluding condoned or stale matters in his charges.The Administrative Law Judge further found that theUnion is legally responsible for the result reached bythe Joint Trade Board since it illegally initiated theproceeding, and his remedy for the violation providedthat the Union pay the Employer's fine assessed bythat board.We agree for the reasons stated by the Administra-tive Law Judge. It is clear that Strausbaugh not onlythreatened Siebenoller with trouble from the Union ifYoung were hired, but he also brought the chargesbefore the Joint Trade Board either to consummatethat threat or as a reprisal for Siebenoller's failure toacquiesce to Strausbaugh's arbitrary demand. In af-firming the Administrative Law Judge's Decision, wedo not rely upon his finding that Strausbaugh broughtthe charges to force Siebenoller to discharge Young.Instead, we find that Strausbaugh's object,inter alia,was to cause Siebenoller not to hire more Black ap-prentices.43The Administrative Law Judge in a footnote citedMiranda Fuel Co,140NLRB181, enforcementdenied 326 F 2d 172 (C A2);HoustonMaritimeAssociation, Inc, and Its Member Companies,168 NLRB615, enforcementdenied on other grounds 426 F 2d 584 (C A5), InternationalLongshoremen'sAssociation, AFL-CIO,SouthAtlantic and Gulf Coast District and Local 1368(GalvestonMaritimeAssociation, Inc),148 NLRB 897;IndependentMetalWorkers Union, Local No I (Hughes Tool Company),147 NLRB 1573;LocalUnion No 12, United Rubber, Cork, Linoleum & Plastic Workers ofAmerica,AFL-CIO [Goodyear Tire & Rubber Co of East Gadsden, Ala I v N.L.R B.,368 F.2d 12 (C A5),Vaca v Sipes,386 U S 1714In joining his colleagues in finding these violations, Member Fanningrelies onPlanet Corporation,144 NLRB798, andInternationalUnion of INTL. BROTHERHOOD OF PAINTERS,LOCAL 1066The Administrative Law Judge found the evidencetoo tenuousto support the General Counsel's conten-tion that the internal union charges and fines leviedagainst DeMatteo, Harlan, and Kneram violated Sec-tion 8(b)(1)(A).We disagree.In our view, the facts warrant the inference that theUnion disciplined DeMatteo, Harlan, and Knerambecause of their failure to assist Strausbaugh in hisefforts to force Siebenoller to give up on his an-nounced intentionto hire Young and for their appear-ance on Siebenoller's behalf in the Joint Trade Boardhearings Strausbaugh initiated against Siebenoller.Thus, these three employees were warned by Straus-baugh that there could be "trouble" and he couldmake things "damn tough" if Siebenoller hiredYoung. These statements were found by the Adminis-trativeJudge to be threats violative of Section8(b)(1)(A) and they were obvious attempts to enlistthese employees' support in Strausbaugh's attempt tocause their employer not to hire Young. The employ-ees failed to assist Strausbaugh in these efforts and,after the Joint Trade Board hearings at which theyhad testified in their employer's behalf, he pointedlytold them that he had "got" Siebenoller and the "restof you guys better look out." This warning was givenjust 3 days before a hearing was to be held on chargesthat the employees had violatedinternal union rules.Those charges had been filed against them just 2weeks after their appearance at the Joint Trade Boardhearing on their employer's behalf, despite the fact theevidence had been in the Union's possession formonths, and were brought on stale matter clearly bar-red by the Union's own rules limiting the time withinwhich such charges could be made.Though it istrue, asthe Administrative Law Judgeobserved, that the Union did not single out DeMat-Operating Engineers,Local 18, AFL-CIO (William P Murphy)204 NLRBNo 112, to the extent that these cases recognize that evidence that a unionhas caused or attempted to cause anemployer todischarge or refuse to hirean employee gives rise to an inference that such conduct operates to encour-age union membership,and that the employer in such circumstances may bepresumed to have intended this natural and foreseeable consequence of suchaction when he acts at the Union's behest However, he construesLocal357,International Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Help-ers of America (Los Angeles-SeattleMotorExpress) v N L R B,365 U S 667,as holding that not all such encouragement of union membership is pros-cribed bySec 8(b)(2) and(a)(3) of the Actand that such encouragementflowing from legitimate union action,ie, that necessary to the performanceof the union's role as the exclusive bargaining representative is lawful encour-agement.Respondent here has offered no evidence,and Member Fanningperceives none that could be offered,which woulddemonstrate that advoca-tion and enforcementof a raciallydiscriminatory hiring policy serves in anystatutorily cognizable way to further the Union's performance of its statutoryrepresentative functionAccordingly,he finds that,by threatening Siebenol-ler and Siebenoller's employees with union troubles if Siebenoller persistedin his intention to hire Young and by visiting such troubles on Siebenollerand his employees,Respondent Union attempted to cause Siebenoller todiscriminate in the hire and tenure of employees in violation of Sec 8(a)(3)thereby violating Sec 8(b)(2) and(1)(A) of the Act653teo, Harlan, and Kneram but proceeded against otheremployees of Siebenoller as well, we do not considerthis circumstance as rebutting the inference we havedrawn. For we regard the fact that DeMatteo, Harlan,and Kneram received significantly higher fines thandid the other employees for the same violation ofunion rules as demonstrating that these three employ-ees were the real target and focus of the disciplinaryproceedings.' Accordingly, we find that the Unionfined DeMatteo, Harlan, and Kneram for their failureto support Strausbaugh in his efforts to prevent thehiring of Young and for testifying on behalf of theiremployer in the Joint Trade Board proceedings, andthat such discipline restrained and coerced them inthe exercise of Section 7 rights in violation of Section8(b)(1)(A) of the Act .6THE REMEDYInasmuch as we agree that Respondent broughtcharges against the Employer for discriminatory rea-sons, we shall order Respondent to reimburse the Em-ployer for the amount of the fine, with interest. In thecircumstances of this case, we think such action willadequately effectuate the purposes of the Act. Ac-cordingly, we shall delete from our Order that part ofthe Administrative Law Judge's Order requiring Re-spondent to make the Employer whole for lost profits.As we have found that the fines were imposed uponthe above three employees,at least inpart, for discri-minatory reasons and as a pretext for violating unionrules,we shall order the Respondent to expunge allrecords of the disciplinary proceedings against De-Matteo, Harlan, and Kneram, and actions takentherefrom, rescind the fines levied against the mem-bers involved, reimburse them any moneys paid plusinterest,notify them, in writing, when the aboveremedial action has been taken, and post an appropri-ate notice?5DeMatteo and Kneram received fines of $1,000, of which half was sus-pended on appeal Harlan was fined$500, of which half was suspended onappealTwo other employees, Calvert and Shaftic, who had testified onbehalf of the Union at the Joint Trade Board hearings,were fined$500, allof which was suspended on appeal A sixth employee, who apparently didnot testify at the Joint Trade Board hearing,was fined $100.eChairman Miller finds that the Union discriminated in the disciplinemeted out to DeMatteo,Harlan,and Kneram,and that meted out to othermembers for violation of the same internal rules,because of their failure tosupport Strausbaugh's efforts to force Siebenoller not to hire Young and fortheir testimony in support of Siebenoller at the Joint Trade Board hearing.7Chairman Miller and Member Fanning agree that the discriminateesshould be reimbursed for all moneys paid,but would limit the remedy in allother respects so as to accord equal treatment to the discriminatees with theother three members who were also found guilty of the intraunion chargesbut are not here before us. They would so limit the remedy,not because thecharges were discriminatorily brought against the discriminatees,but be-cause the fines imposed upon them were discriminatorily higher than thoseimposed upon the other three members. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWDelete Conclusionsof Law 4and 5 and substitutethe following,adding Conclusionof Law 6:"4.By filingcharges of contract violations againstthe Companywith theJoint TradeBoard in order toattempt to cause theCompanyto discriminate againstan employee,Respondent engaged in an unfair laborpractice within the meaning of Section 8(b)(1)(A) ofthe Act."5.By filing intraunion charges and/or finingunion members for failing to aid Respondent in dis-criminatory actsand/or fortestifying on behalf of theEmployer Companyat hearings before the JointTradeBoard,Respondent engaged in unfair laborpractices within the meaning of Section8(b)(1)(A) ofthe Act."6.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of that Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Interna-tional Brotherhood of Painters and Allied Trades,Local Union 1066, AFL-CIO, New Castle, Pennsyl-vania, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Attempting, on the basis of race or any otherirrelevant, invidious, and unfair considerations, tocause the Company to discriminate against any em-ployee.(b) Filing charges of contract violations against theCompany with the Joint Trade Board in order to at-tempt to cause the Company to discriminate againstany employee.(c)Filing intraunion charges and/or fining unionmembers for failing to aid Respondent in discrimina-tory acts and/or for testifying on behalf of their Em-ployer Company at hearings before the Joint TradeBoard.(d) In any like or related manner restraining orcoercing employees in the exercise of their rights guar-anteed by the National Labor Relations Act, asamended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Reimburse W. J. Siebenoller, Jr., d/b/a W. J.Siebenoller, Jr., Paint Company, in the amount of$2,060, with interest at 6 percent, the amount of thefine imposed on him as a result of the charges improp-erly filed against him by the Respondent with theJoint Trade Board.(b)Expunge all records of disciplinary proceedingsagainst Benjamin DeMatteo, Charles Harlan, andThomas Kneram, and actions taken therefrom; res-cind all fines levied against said members arising outof said proceedings; reimburse them any moneyspaid, with interest at 6 percent; and notify them, inwriting,when the above remedial action has beentaken.(c)Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 6, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Sign and mail sufficient copies of said notice tothe Regional Director for Region 6 for posting by theCompany at all locations where notices to its employ-ees are customarily posted, if said Company is willing.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.8 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT attempt to cause W. J. Siebenol-ler, Jr., Paint Company to discriminate againstany employee or applicant for employment be-cause of his race or any other irrelevant and un-fair consideration in violation of the NationalLabor Relations Act.WE WILL NOT file charges of contract violationsagainst said Company with the Joint TradeBoard in order to attempt to cause said Companyto discriminate against employees or applicantsfor employment.WE WILL NOT file intraunion charges and/ordiscriminatorily fine members for failing to aid INTL.BROTHERHOODOF PAINTERS, LOCAL 1066us in discriminatory acts and/or for testifying inbehalf of said Company at hearings before theJoint Trade Board.WE WILL reimburse said Company $2,060, theamount of the fine imposed on the Company asa result to the charges which we improperly filedagainst the Company with the Joint Trade Board.WE WILL expunge all records of disciplinaryproceedingsagainstBenjaminDeMatteo,Charles Harlan, and Thomas Kneram, and ac-tions taken therefrom;rescind all fines leviedagainst said members arising out of said proceed-ings; reimburse them any monies paid, with in-terest at 6 percent; and notify them, in writing,when the above remedial action has been taken.WE WILL NOT, in any like or related manner,restrain or coerce employees in the exercise oftheir rights guaranteed by the National LaborRelations Act.INTERNATIONALBROTHER-HOOD OF PAINTERS AND AL-LIED TRADES, LOCAL UNION1066, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)655amended,herein called the Act. Respondent filed an answerand a hearing was held before me at Pittsburgh,Pennsylva-nia, on March 8 and 9,1972, at which Respondent andGeneral Counsel were represented.Subsequent to the hear-ing,General Counsel and Respondent filed briefs whichhave been carefully considered.Upon the entire record in the case and from my observa-tion of witnesses,Imake the following:'FINDINGS OF FACTIJURISDICTION OF THE BOARDThe Company,a soleproprietorshipwith his place ofbusiness in New Castle,Pennsylvania,is engaged as a paint-ing contractor in the constructionindustry.During the 12-month period preceding the issuance of the consolidatedcomplaint, the Companyperformed services valued in ex-cess of $50,000 for companies which themselves are directlyengaged in interstate commerce.Respondent admits, and I find that the Company is anemployer engaged in commerce within the meaning of theSection 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondentis a labor organizationwithin themeaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BoTr, Trial Examiner: Upona charge of unfairlabor practices filed on August 31, 1971, by W.J. Siebenol-ler, Jr., d/b/a W.J. Siebenoller, Jr. Paint Company,hereincalled the Company, in Case 6-CB-2198,against Interna-tional Brotherhood of Paintersand Allied Trades, LocalUnion 1066, AFL-CIO,hereincalled the Union orRespon-dent,and upon a charge of unfair laborpractice filed onAugust 31, 1971, byBenjaminD. DeMatteo,an individual,against theUnion, in Case 6-CB-2199 the General Counselof the National LaborRelations Board issued a consolidat-ed complaint allegingthat Respondent had violatedSection8(b)(1)(A) and (2) of the National Labor Relations Act, asThe basic issue is whether the Union engaged in reprisalsagainst theCompany andthree of its employees because theCompany, at the urging of the United States Department ofHousing and Urban Development,hired a black apprenticepainter to work on the Riverside housing project in NewCastle, Pennsylvania, a project funded by HUD.B. The Facts1.Respondent's alleged threats of reprisalwhen it learned that the Company intendedto hire a black apprenticeAfter attending a meeting of all contractors working onHUD's Riverside Housing development, called by HUD tourge compliance with its minority hiring policies, Siebenol-ler decided to hire his first black painter,and on March 15,1971, he hired John Young as an apprentice painter.Strausbaugh,the Union's business representative,learnedof Siebenoller'splan when he spoke with three of theCompany's painters who were working on the New CastleBattery Company job on or about February 10. EmployeesDeMatteo,Kneram,and Harlan testified that after someconversation about spray painting without a permit, a sub-ject which figures prominently in their later problems with1General Counsel's unopposed motion to correct the transcript is herebygranted 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union after Young was hired, Siebenoller's intention tohire a black was mentioned. Strausbaugh disparaged theidea and argued that since none of the other crafts workingon the Riverside job had blacks there, the Painters Unionshould not be the first. He asked the men to try to persuadeSiebenoller not to go forward with his plan because therecould be "trouble" and he could make it "damn tough."In his conversation with the employees at the New CastleBattery job, Strausbaugh indicated that he intended to talkto Siebenoller and asked where he could find him. De-Matteo told him that Siebenoller was at his paint store.According to Siebenoller, Strausbaugh visited his paintstore near the end of February and asked him what hisintentions were regarding hiring minorities.Siebenoller re-phed that he was going to comply with HUD's directive, butStrausbaugh argued that "nobody else" on the Riversidejobwas complying and there was no reason for the PaintersUnion to do so. He stated that it was Siebenoller's decisiontomake, but he added that all he "could get out of it wasa lot of trouble from the Union."After Siebenoller interviewed Young, a black, in earlyMarch and decided to hire him, he telephoned Strausbaughand told him what he intended to do. Strausbaugh askedhim if he were "really going to go ahead with it." andSiebenoller replied that he "was going along with a law thatwas passed by Congress," and if Strausbaugh had any ques-tions about it he should contact HUD.Strausbaugh denied that he had had any conversationwith Siebenoller at his paint store about hiring minorities,and although he agreed that he had been at the New CastleBattery job on February10 and discussedspraypaintingwith the painters, he denied that the hiring of blacks wasmentioned. I do not credit Strausbaugh's denials. First ofall, his testimony that he had only visited Siebenoller's paintstore once on some uncertain date in early 1971 on somecompletely unrelated matter seemed wholly contrived andhe also impressed me as attempting to conceal any interestin or knowledge of Siebenoller'splans regarding hiring ablack.Second, Siebenoller's father, William Siebenoller, Sr.,testified that he was present when Strausbaugh was in hisson's store in February and heard him tell his son to "forgetthe idea of hiring a black person." He also recalled thatStrausbaugh indicated that such an action would "be amistake and cause him nothing but problems," and "theycould get nothing but trouble out of it."Siebenoller, Sr.'stestimony appeared unexaggerated and sincere. Third, theemployees' versions of what Strausbaugh stated when hecame to the New Castle Battery site, although differing insome unimportant details, were consistent in their essentialelements.Theytoo appeared to be telling an unembellishedstory,and having taken into consideration the feelings ofresentmenttheymust have had against Strausbaugh forbringing charges against them and their employer, as ap-pears fully below, and despite serious reservations I haveabout the accuracy of their testimony about spraypaintingand payment for overtime work,as also will appear in asubsequent section of this decision,Icredit them overStrausbaugh in regard to his expressions of opposition to theCompany's hiring of a black and his prediction of "trouble"if it occurred.On or about April 1, when Strausbaugh visited the River-side project where Young was now employed, Siebenollerasked him if he intended to take Young's application formembership in the Union. According to Siebenoller, Straus-baugh asked if he still intended to hire Young and when heindicated that he did, stated that there was nothing theUnion could do about it, but he "could have a lot of troubleout of the situation." Strausbaugh denied making the re-mark, but I credit Siebenoller.Siebenoller credibly testified that sometime aroundMarch 1, 1971, before he had hired Young, Bodendorfer,the Union's shop steward, told him that he ought to speakwith Business Representative Strausbaugh before he hiredYoung because union members were laid off at the time and"the union and union members were not going to be happyabout the situation." According to Siebenoller, Bodendorferalso said that he had learned from Strausbaugh that "no-body else" on the Riverside job was complying with HUD'sdirective to hire members of minorities and therefore it wasnot the Painters Union's obligation to do so. If Young werehired, it would create "friction" in the Union and Siebenol-ler would more than likely "have a lot of union problems,"Bodendorfer concluded. Bodendorfer denied making anyreference to the hiring of blacks or any racialminorities intalking with Siebenoller. I do not credit Bodendorfer's deni-als. Like Strausbaugh, he impressedme ascovering up anyinterest or concern he had about the Company's hiring poli-cies and as being on guard not to admit anything that mightpossibly involve Strausbaugh, his business representative, inany conversations touching on minorities and employment.2.The Union files charges with the JointTrade Board which resulted in theimposition of a fine against the Companya.Events prior to the hearingArticle 19 of the labor agreement to which the Union, theCompany, and other contractors in the area are partiesestablished a Joint Trade Board, consisting of three repre-sentatives from the Union and three from the contractors,to hear and determine complaints concerning alleged viola-tions of the contract.In a letterdated April 28, 1971,Business RepresentativeStrausbaugh notified Siebenoller that he had filed a com-plaint with the Joint Trade Board alleging that Siebenollerhad violated the contract by spray painting all metal doorbucks 2 on the third floor of Riverside Apartments, NewCastle, on or about April 20, 1971. On the same day, in aseparate communication,Strausbaugh notified Siebenollerthat he had also complained to the Joint Trade Board aboutthe Company spraying structural steel at St. Francis Hospi-tal,New Castle, and the interior block walls at the BatteryCompany building. On May 1, 1971, Siebenoller was in-formed by Strausbaugh in writing that the Joint Board hadbeen notified "of additional violations by your paintingcompany, which have occurred over the past two years,"namely failure to pay a premium rate when painting wasdone by roller, and double time for overtime work.2 The metal door frames INTL. BROTHERHOOD OF PAINTERS, LOCAL 1066A heanng on the Union's charges against the Companywas held before the Joint Trade Board on May 27, 1971, atwhich time each side presented oral and written evidence,examined and cross-examinedwitnesses,and was given fullopportunity to be heard. Subsequent to the hearing, themembers of the Board deliberated in private and, after con-sidering the charges, unanimously found the Company guil-ty on all of them and fined it $2,060.It istheUnion's position that the Joint Trade Boardproceeding was commenced because a contractor com-plained to it about the Company's contract violations andwas completely unrelated to the hiring of a black appren-tice, but General Counsel, contending that the charges werepretextual and used as a pressure device to cause the Com-pany to discharge Young, points to certain evidence whichhe claims leads to that conclusion.Becauseof these conflict-ing positions, a review of the facts surrounding the claimedcontract violations and of the hearing itself is necessary.Painting Contractor Carungi testified without contradic-tion that having learned from other craftsmen that doorbucks and structural steel had been sprayed by the Compa-ny at the Riverside and St. Francis Hospital jobs, he madea personalinspectionof the Riverside work and found thatthe door bucks had been sprayed. He did not check the St.Francis Hospital work, but he transmitted his informationto Strausbaugh, and did nothing further. Strausbaugh saidhe received a telephone call from Carungi complainingabout spraying. He investigated the charges and found themto be true, and asa result,he said, he filed charges with theJoint Trade Board. I find that Carungi told Strausbaughabout the apparent contract violations as he said he did, butwhether this information was news to Strausbaugh and mo-tivated his actions in filing charges against the Company, issomething else.There is no question about the door bucks on the thirdfloor of the Riverside project having been sprayed, and thiswas a clear violation of contract if the Company did it.Although Siebenoller testified that he did not know whosprayed the door bucks, he was the only painting contractoron thejob, and I find that he or one of his men did the work.According to the labor agreement, certain materials orareasmay be sprayed, but a permit must first be obtainedfrom the Union. Permission to spray issometimesobtainedby the contractor from the Union's businessrepresentativeby telephone and the permit is then mailed to the contrac-tor. The Company had a permit to spray structuralsteel atSt. Francis Hospital, but Strausbaugh claimed that the per-mit covered the spraying of a few inaccessible steel beamsonly and that the Company sprayed practically all of thesteel.Although I find that the Company did spray muchmore than a few steel beams at St. Francis,I alsofind thatStrausbaugh inspected the work after it was finished, on orabout April 21, 1971, and approved it. According to thecredited testimony of employees DeMatteo and Siebenoller,Siebenoller telephoned Strausbaugh for permission to spray"inacessible steel" at St. Francis, and it was granted by him.The next day he and Siebenoller sprayed steel for 7 hours,and on the following day they did brush work. While theywere working, Strausbaugh arrived, and Siebenoller showedhim what they had done the previous day. Both Siebenollerand DeMatteo testified that after viewing the sprayed steel,657Strausbaugh made no complaints about contract violation,but instead advised Siebenoller not to "spread it around,"because other contractors might complain that too muchstructural steel had been spray painted.With respect to spray painting at the New Castle BatteryCompany job, I find that the spraying of block walls whichthe Company did in February and March 1971, as observedby Strausbaugh and testified to by him, was a violation ofthe labor agreement, but I also find on the basis ofSiebenoller's testimony that he told Strausbaugh that he hada letter from the owner requesting that the walls be sprayedand that Strausbaugh then granted him permission to spraythe walls. I also find that Strausbaugh subsequently present-ed the letter which Siebenoller had obtained from the ownerto the Union's executive board for consideration and, onFebruary 22, 1971, notified all contractors that such letterscould not be used in lieu of permission from the Union tospray. I also find that Strausbaugh visited the Battery Com-pany site again on March 7 and found employee Kneramspray painting. It is impossible to determine on this recordwhether this work was a new violation or included inStrausbaugh's tacit consent to continue spraying under theletter authority given when he visited the job on February10. It is not clear that the Union's letter to all contractorswas a revocation of Strausbaugh's previously granted per-mission to spray, which, indeed, the Union's executiveboard may not even have been aware of. I do find, however,on the basis of the entire record, that the Company andsome of its employees and Strausbaugh, the Union's busi-ness representative, were giving a very loose construction totheir various obligations, contractual and otherwise, in re-gard to spray painting in this particular instance.As soon as Siebenoller received Strausbaugh's notifica-tion of filing of charges with the Joint Trade Board, hetelephoned him about them and asked him what was goingon. I credit his testimony that Strausbauch replied that heknew what was going on for he had been warned that if hehired Young he would have trouble, and now the pnce washis to pay. Siebenoller protested that this was a hell of a wayfor a business agent to act, but Strausbaugh suggested thathe tell his troubles to the Joint Trade Board. Strausbaugh'stestimony that Siebenoller did call him after he got thecharges and discussed certain unrelated matters, but merelymentioned receiving the charges without additional com-ment was unbelievable.Strausbaugh had occasion to visit the Company's River-side job again after the Company had received the chargesfiled against it with the Joint Trade Board. Although thedate of the conversation is not clear, I find, on the basis ofthe credited testimony of employees DeMatteo, Harlan andKneram that Kneram questioned Strausbaugh about themeaning of the numerous charges against Siebenoller andthat Strausbaugh told the employees not to worry becausehe was not after them, but was out "to get" or "to hang"Siebenoller.3 Siebenoller also testified that he overheardStrausbaugh's remarks to the employees. Strausbaugh con-ceded that he could have been at Riverside shortly after3 Two of the employees thought the conversation took placeafter Siebenol-ler was fined, but I think this is unlikely Two of the employeesusedthe word"hang" and one said "get " 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges were filed against Siebenoller and probably did talkwith the employees,but he denied telling them that he wasout to get Siebenoller. Bodendorfer,the shop steward, whoKneram and DeMatteo said was present when Strausbaughspoke with them,testified that he had no recollection ofbeing present during such a conversation.Although I havepreviously found that he impressed me as knowing morethan he wanted to admit,I find it unnecessary to decidewhether he was present or not,for as indicated,Ibelieve thetestimony of the employees,the thrust of which is that Sie-benoller and not the employees was Strausbaugh's objec-tive.b.The Joint Trade Board HearingAt the hearing on the charges on May 27,1971, evidencewas presented with respect to spraying at Riverside HighRise,New Castle Battery Company,and St.Francis Hospi-tal, all of which have been described in some detail above,and on the charge that"over the past two years" the Com-pany had failed to pay the required contractual overtimerate.Painting contractor Carungi testified that he inspectedthe Riverside Apartment project on April 24 and found thatthe door bucks were sprayed.Siebenoller accepted the res-ponsibility for the fact that the job was sprayed withoutUnion permission,and I find that it was done by him or hisemployees,despite General Counsel's contention that thereisno evidence as to who actually did it.Siebenoller presented evidence regarding Strausbaugh'sgrant of permission to spray at New Castle Battery and St.Francis Hospital,as set out earlier.Strausbaugh maintains a record of spray permits issued,and he testified that he had issued no permits for Riversideor the New Castle Batteryjob. Thespray permit for St.Francis Hospital only allowed the spraying of a few "inac-cessible"beams, he said,but when he inspected the work hefound that the Company had sprayed most of the steel.To support the charge that the Company had not paid theappropriate premium rates as required by its contract withthe Union,Strausbaugh presented"work permits," whichemployers are required to obtain from the Union beforedoing Saturday and Sunday work and which list the namesof employees authorized to perform the work; spray per-mits; and health and welfare remittance forms, which em-ployers send to the Union with their health and welfarepayments.The latter forms show the number of hours eachemployee has worked in a month and his gross earnings.Strausbaugh testified that by dividing the hours into thewages paid over a long period of time,he determined thatthe Company had not been paying the roller,spray, orovertime rate to its employees.Fulkerson,an employer member of the Joint TradeBoard,testified that Strausbaugh presented documentaryevidence at the hearing indicating that the Company hadnot paid its employees the proper scale wages required bythe contract.He also stated that Calvert and Shaftic,formeremployees of the Company,testified that they had not re-ceived double time for working overtime and had been paidin cash on occasion. Calvert testified in the instant hearingthat he had told the Joint Trade Board that he had workedovertime for Siebenoller,but had not been paid double time.He had also used a roller and had sprayed,but had not beenpaid the premium rate for it,and, in addition,he had beenpaid in cash at times, and appropriate health and welfaredeductions had not been made from his wages.Employee Kneram,DeMatteo,and Harlan testified forthe Company before the Joint Trade Board and in the in-stant hearing.Kneram said he told the Joint Board that hehad not workedeveryweekend that the Union had author-ized him to work and that Siebenoller had always paid himon the basis of the correct rate.He and the other employeesfilled in their own timecards,he said,and if a mistake wasmade,itwas their fault.DeMatteo testified that he told theJoint Trade Board that he had been paid properly. He re-called being questioned about how many times he hadworked on Saturdays and Sundays,but he said he could notremember what he answered.Harlan testified that he toldthe Joint Board that he had always received the appropriatespray or roller rate and that he had never worked overtimeon Saturdays and Sundays.Siebenoller testified that Kneram,DeMatteo,and Harlantold the Joint Trade Board that they had received theirproper wages from him.He also said that he told the Boardthat Strausbaugh entered the names of a number of employ-ees in overtime work permits to insure that an employeewould be in the clear if Siebenoller used him,but that notall employees listed work.He said Strausbaugh agreed thatthis was so. He also testified that former employees Calvertand Shaftic,who had not worked for him since August 1970,admitted at the hearing under his questioning that they hadbeen paid sufficiently more than their apprentice rate tocompensate them for roller or spray work.In the hearingbefore me,Siebenoller testified that, as far as he knew, hisemployees never worked overtime without being paid for itand that if they entered the amount or kind of work doneon their timecardstheywere paid for it.He said he hadsome but not all of his records at the Joint Trade Boardhearing.Fulkerson,one of the employer members of the JointTrade Board, testified that Siebenoller had some timecardswith him at the hearing,but since they showed only thenumber of hours worked and not the rates paid, it wasimpossible to determine from them whether the employeeshad been properly paid.He said that Siebenoller did notproduce pay stubs or pay records as evidence that doubletime was actually paid for the periods in question eventhough he asked him to do so. According to his uncontrad-icted testimony,addressing Siebenoller:I said,how come you didn'tbring your books, yourchecks and stuff, I said if he had something like that,we could check it over and there would be no questionabout it, I said, and his answer to me was,and to theJoint Trade Board was,nobody is going to see mybooks.Icredit Strausbaugh's,Fulkerson's,and Calvert's ac-counts of what evidence was presented to the Joint TradeBoard,and I find that the Union at the hearing before theBoard established a strongprimafaciecase that the Compa-ny had on a substantial number of occasions paid its em-ployees less than they were entitled to receive under the INTL BROTHERHOOD OF PAINTERS, LOCAL 1066labor contract for roller and spray painting and for overtimework and that the Company failed to rebut that case. Thematter is not as clear as far as spraying without a permit isconcerned except with respect to the door bucks at River-side. There was no defense to that charge at all. In regardto New Castle Battery and St. Francis Hospital, apparentlythe Joint Board chose to believe the Union's business agentrather than Siebenoller about whether Strausbaugh had au-thorized the work at these sites, but aside from the credibili-ty issue, it was not unreasonable for it to have found thatthe Company, in DeMatteo's words, may have "overdoneit" inspraying all the steel at St. Francis Hospital.Ialso find nothing significant in the amount of the finelevied for the offenses found. Although only one other con-tractor had been fined over $560 since the Joint Board wasestablished in 1969, I credit Fulkerson's testimony that heand the other Joint Board members considered theCompany's violations of the wage provisions of the contractto be more serious than the violations of other sections ofthe contract engaged in by other employers in the past.I also find that at no time during the Joint Trade Boardproceedings did the Company or any of its witnesses con-tend or offer evidence to show that the Union's charges ofcontract violation were connected in any way with theCompany's hiring of a black employee.On May 29, the Company was notified of the fine, butSiebenoller did not pay it immediately and sought an appealin which he again did not contend that the charges againsthim were racially motivated. On July 8, 1971, the TradeBoard wrote to the Union requesting that proceedings bestarted to cancel the contract between the Company and theUnion.Sometime in July, Strausbaugh spoke to the Union stew-ard at the Company's jobsite. Bodendorfer, the steward,told the employees that Strausbaugh said they could com-plete the week, but were liable for a fine if they continuedto work for the Company thereafter. The employees caughtStrausbaugh before he left the project and questioned himabout their futures. DeMatteo testified that Strausbaughexplained that he was following Joint Trade Board instruc-tions, but added that he had "got" Siebenoller and "the restof you guys better look out." Later he said that the remarkwas "look out or you're next," which he said meant the sameto him. According to Harlan, Strausbaugh's last words were,"Iwarned you guys, now you will all hang." Kneram'sversion is more like Harlan's than DeMatteo's, but strongerin itsimplications that the employees were next onStrausbaugh's list.He said Strausbaugh said that "Bill gothung and he is going to get us next."Strausbaugh denied stating that he had "got" Siebenollerand the employees were next or making any remarks like orto that effect when he met the employees after speaking withthe job steward. In this instance, although I do not creditStrausbaugh's blanket disavowal, I am more inclined toaccept DeMatteo's more restrained account, for I consid-ered him the least emotional and most objective of theemployee witnesses. I find that Strausbaugh stated that hehad gotten Siebenoller and cautioned the employees to becareful in the future.6593.The Union files intraunion chargesagainst DeMatteo, Kneram, and HarlanOn June 12, 1971, after the Joint Trade Board hearing, theUnion preferred charges against DeMatteo, Kneram, andHarlan, who had testified for Siebenoller at the Joint Boardheating, and against two other of Siebenoller's former em-ployees, who had testified against him at the hearing.' Thecharges, which involved various violations of the Union'sbylaws and constitution and the collective-bargaining con-tract, related to the same violations of contract Siebenollerhad been charged with before the Joint Board.A hearing on the charges was held on July 15 before theUnion's executive Board at which DeMatteo, Harlan andKneram appeared and were represented by Siebenoller. Af-ter considering the evidence, the Trial Board found all sixmembers charged guilty on all counts andassessed finesagainst them. DeMatteo and Kneram were fined $1,000with $500 suspended, and Harlan was fined $500 with $250suspended. Calvert and Shaftic, who pled guilty to allcharges and who testified against Siebenoller before theJoint Board and gave evidence involving DeMatteo andKneram in violations before the Union Trial Board, werefined $500. Their fines were suspended, but they wereplaced on probation for 6 months.The evidence presented against the memberswas essen-tially the same evidence used against Siebenoller before theJoint Trade Board. Strausbaugh had his work permits, spraypermits, and health and welfare payment records availableand presented them to the trial board. Calvert's andShaftic's testimony basically was that they worked with De-Matteo, Kneram, Volpe, and former member Coates as partof Siebenoller's crew and did not receive overtime pay fortime worked. They also said they did not get the roller rate.Coates testified essentially to the same effect as Shaftic andCalvert.5 DeMatteo, Kneram, and Harlan testified and de-nied all the charges.General Counsel contends that there "was absolutely noevidence presented to the Union Trial Board" against De-Matteo, Kneram, and Harlan, but I disagree. Strausbaugh'srecords and the testimony of the former employees estab-lished a strongprima faciecase against the employees, as ithad in Siebenoller's hearing, but they failed to rebut it withany kind of convincing evidence. Hassel, the Union's finan-cial secretary who acted as temporary recording secretary atthe hearing, testified credibly that he took minutes andfaithfully transcribed them shortly after the hearing. Theminutes are in evidence, and I rely on them in part inconcluding that the evidence against the employees prepon-derated in favor of a finding against them.The Union's constitution provides that chargesagainstmembersmust be brought within 45 days of the violation.Since the employees were notified on June 12 that chargeshad been preferred against them, anything that occurredprior to the last week in April 1971 would appear to have4 Shaftic and Calvert Charges were also preferredagainstVolpe who hascontinued to work for Siebenoller Thus all the charges related to workperformed by employees for Siebenoller5Coates, a former Siebenoller employee, was no longer a member of theUnion at the time of the hearing 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen barred by the Union's own statute of limitations. SinceI find no evidence in the record that Kneram, DeMatteo, orHarlan violated any provisions of the Union's laws or of thelabor agreement in May, it would appear that practically allof their offenses were barred. Strausbaugh admitted that hewas aware of the statute of limitations, but brought thecharges anyway. Hassel, the Union's financial secretary ad-mitted that he knew there was such a provision in theUnion's constitution, but he denied that DeMatteo men-tioned it to him prior to the hearing, as DeMatteo testified.Regardless of whether the provision of the constitution wasraised in conversations with Hassel outside of the hearingroom, and I am inclined to the belief that it was not, at leastnot clearly, it is conceded by all that it was not raised by theemployees before the trial board or in their appeals to theInternational Union.It is also a fact that the Union, through Strausbaugh,knew about spraying the New Castle Battery Companywalls without a permit in February, 100 days or more beforehe filed charges in regard to thatjob. Much of the evidenceused to establish the overtime violations concerned paintingin the year 1970, and most of the evidence to support thischarge was physically in the Union's hands in the health andwelfare remittance forms for that year, 5 to 17 months be-fore charges were filed. Strausbaugh testified, however, thathe did not become aware of these violations untilSiebenoller's hearing before the Joint Trade Board in May1971. I find that the Union had constructive knowledge withrespect to wage scale contract violations subsequentlycharged against the Company and the employees long be-fore the constitutional statute of limitations began to runand that Strausbaugh suspected at least that such irregulari-ties were occurring, but chose to ignore them until Carungi,a painting contractor, compalined that Siebenoller wasbeing accorded more favored treatment.Ialso find that DeMatteo, Kneram, and Harlan did notraise as a defense to the charges against them, either at thetrial board or in their appeals to the International Union,the claim that the proceeding was initiated because they hadfailed to cooperate with Strausbaugh in having the Compa-ny deny employment to Young and because they had testi-fied on Siebenoller's behalf at the joint trial board hearing.C. Analysis,Additional Findings,and Conclusions1.The Union's threats of reprisal andinitiationof proceedings before theJoint Trade BoardThe General Counsel contends that the Union threatenedthe Company and its employees with economic reprisalsand thereafter preferred charges against Siebenoller, theCompany's owner, with the joint trade board in order tocause the Company not to hire John Young and thereafterdischarge him because of his race in violation of Section8(b)(1)(A) and (2) of the Act. It is the Union's position thatthe version of events related by Siebenoller and his employ-ees,DeMatteo, Kneram, and Harlan, is an afterthoughtfabricated in order to retaliate against the Union and itsbusiness representative because they enforced the collec-tive-bargaining agreement, and that, in any case, even iftheir testimony is credited, the facts would not prove aviolation of law.The case is clearly complicated by credibility problemsarising out of diametrically opposed versions of what hap-pened as well as by seemingly inconsistent positions takenby the chief protagonists, Siebenoller and Strausbaugh. Al-though I was not completely satisfied with Siebenoller'stestimony in all instances, such as his insistence that allthree employees told thejoint trade board that Strausbaughhad asked them to talk with him and try to persuade himnot to hire a black, because it would create trouble, whichI find did not happen, because the race issue was not raisedat that hearing, as between him and Strausbaugh, basedboth on their demeanor and recollection, I found Siebenol-ler the more credible, and he was corroborated in certainareas by the testimony of other witnesses as well as bycircumstances.6Kneram, Harlan, and DeMatteo, on the other hand werenot always reliable, particularly with respect to chronologyor detail, which was not too surprising since the events tookplace a year or so before the hearing and the facts werecomplicated.Kneram obviously had no use for Straus-baugh, and I have not overlooked this bias. None of thethree was completely candid, in my view, about the amountof overtime he worked and how much he was paid for it, buton the other hand their accounts of Strausbaugh's reactionswhen he found them spraying appeared very logical andbelievable, and their indignation at Strausbaugh's using it asan issue against the Company and themselves long after hehad condoned it appeared sincere. Basically, their storieshung together, and I have accepted their versions of theirconversations with Strausbaugh in their essentials as againstStrausbaugh's unrealistic description of his complete igno-rance of and disinterest in the Company's plan to hire thefirst black apprentice in this Local Union's history.On the basis of these credibility resolutions, therefore, ithas been found that Union Business Representative Straus-baugh, as soon as he learned from Siebenoller's employeesthat Siebenoller intended to hire a black, ridiculed and op-posed the idea and urged the employees to try to persuadeSiebenoller against it, stating that such a plan would cause"trouble" and that he could make it "damn tough." Shortlythereafter, Strausbaugh, making the same arguments as hehad used with the employees, told Siebenoller that if hehired a black nothing but "trouble from the Union" wouldresult. In a similar conversation with Siebenoller, Boden-dorfer, the Union's job steward, mentioned "friction" andpredicted "a lot of union problems" if Siebenoller wentthrough with his plan to hire a person from a minoritygroup.The Company had not previously been charged with con-tract violations nor had the Union's shop steward made any6DeMatteo testified that Strausbaugh asked him, when he visited theBattery company job in February and made derogatory remarks about hiringa black, where he could find Siebenoller to talk with him about his plans, andthe employee told him Siebenoller was at his paint store Thereafter,Straus-baugh appeared at the store, according to Siebenoller and hisfather, andspoke against hiring a black, yet Strausbaugh denied havingbeen in the storeat the time or having any conversations about minorities then or at any othertime with Siebenoller or anyone else INTL. BROTHERHOOD OF PAINTERS, LOCAL 1066complaints to the Union about its practices, but less than 2monthsafter Young, the black apprentice, applied for mem-bership in the Union, Strausbaugh notified Siebenoller thathe had filed charges against him with the joint trade board.The timing, therefore, taken with the previous expressionsof opposition and predictions of unpleasantness, is verystrong evidence that Young's hiring and the charges wereconnected,unlessthere is another explanation for them. Ihave found, however, that a legitimate complaint about theCompany's spraying practices was made to the Union byanother contractor shortly before the charges were filed,and this makes the timing less significant. Nevertheless,after Siebenoller received the charges, Strausbaugh an-swered his inquiry about their meaning by reminding himthat he had warned him that Young's employment wouldmean trouble and now he had to pay the price. If the casewere to end there, I would have no hesitancy in finding thatthe charges were discriminatorily motivated, especially inthe light of Strausbaugh's statement to the employees afterthe charges were filed that he was not after them but wasout "to hang" Siebenoller, a harsher and more vindictiveexpressionthan one would expect in a matter of ordinarycontractenforcement.On the other hand, the joint trade board hearing was fairand regularon itsface, and I have found that the Unionestablished a case of serious contract violations. In examin-ing the asserted pretextual nature of any claimed basis fora union's or an employer's reaction, the degree of the reac-tion in thelight of the severity of theoffense isrelevant.Although I have found that there is nothing in the amountof the fineassessedagainst Siebenoller indicating discrimi-nation,Ihave also found that the Union had previouslycondoned many of hisoffenses,knew or should have knownabout others, and dredged up as a basis for proceedingagainst himthe previously condoned and stale incidents.Conventionally,thisleaves a cloud over the actions of arespondent charged with discrimination and indicates thatthe truereason for his action may be found elsewhere. Theonly unusual event occurring at the time the charges werefiledwas the Company's hiring of a black apprentice, anaction which the Union opposed.But if theUnion never seriously complained about theCompany's practices or wagescalesbefore Young washired,Siebenollernever raised the question of his hiringsomeone froma minority race as the cause of his troublesat the Joint Board hearing or in his appeal from its decision,and this is some evidence that he knew the case against himwas not entirely specious. I do not agree with the Union'scontention,however, that it is inconceivable that if Siebe-noller thought that the charges against him were based onracial considerations he would not have raised the issue,especiallysince halfof the members of the Board werecontractors, one of whom had been appointed when Siebe-noller was president of the employer's association. Siebenol-ler may have felt that he had troubles enough without airingthe emotionalracial issueand chose to await the outcomeof his hearing on the merits. Moreover, as early as February12, 1971, he telephoned HUD in Philadelphia to complainabout meetingunionopposition to hiring someone from aminorityrace.Thomas, an employee of HUD who hadearlier addressed the meeting of contractors in New Castle661and laid down the governments hiring policy, so testified,and I credit his testimony. Although Siebenoller put hiscomplaint to Thomas in writing, as Thomas directed, he didnot forward the letter to HUD until early June, after he hadbeen fined by the joint board, but, nevertheless, his contactswith HUD are an indication that he believed that his prob-lems with the Union were based at least in part on racialconsiderations.Finally, the Union points out that there is uncontradictedevidence indicating a union policy of nondiscriminationagaint blacks, because in the 5 or 6 years since the Unionwas created by merger, of the approximately 45 new mem-bers admitted to membership, 7, including Young wereblack. In addition, there is evidence that Strausbaugh wasbusiness representative during the period and did not objectto their admission. The Union's statistics have not beenoverlooked, but Young was the first black apprentice theUnion reluctantly enrolled and the statistics are not impres-sive enough to overcome Strausbaugh's and Bodendorfer'sexpressed opposition to recruiting an apprentice, especiallyone from a minority race, at a time when journeymen werenot working full time.7The case concerning the Union's charges against Siebe-noller is not free from doubt, but on the basis of the aboveconsiderations and particularly because ofBusiness Repre-sentative Strausbaugh's statements to employees and to Sie-benoller forecasting trouble if a black were hired, hissubsequent statement to Siebenoller attributing the jointboard hearing to Siebenoller's disregard of hisearlier warn-ings, and also because Strausbaugh, not long after Siebenol-ler had hired Young, went all out against Siebenoller in hisprosecution to the extent of including previously condonedor stale matters in his charges, I find and conclude thatGeneral Counsel has established by a preponderance of theevidence that the Union, by reason of Strausbaugh's agen-cy, was motivated in significant part in proceedingagainstSiebenoller before the Joint Board by Siebenoller'sdisre-gard of the Union's advice not to hire a black.Ido not find that the members of the joint trade Boardwere parties to the Union's actions, but since the Unionillegally initiated the proceeding, it is legally responsible forthe result of the Joint Trade Board reached, for it is impossi-ble to know what would have occurred in regard to thecomplaint about Siebenoller spraying door bucks, made toStrausbaugh by Carungi, another painting contractor, ifStrausbaugh had not been improperly motivated.I am foreclosed by decisions of the Board and the courtsfrom examining Respondent's interesting but not novel ar-gumentsthat a breach of the duty of fair representation isnot an unfair labor practice and that, in anycase, the Boardis not the proper forum to hear civil rights cases and shoulddefer to the Equal Employment Opportunity Commissionestablished in Title VII of the Civil Rights Act of 1964 (78Stat. 255) as amended by the Equal Employment Opportu-nity Act of 1972.87 Bodendorfer has been a union painter for 35 years,but Young is the firstblack painter he has worked with on a union job So much for statistics8MirandaFuel Company,Inc,140 NLRB 181, enforcement denied 326F 2d 172 (C A 2, 1962),HoustonMaritime Association,168 NLRB 615,Continued 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find and conclude that Respondent Union by attempt-ing to cause the Company to discharge John Young bypreferring charges against Siebenoller, the Company's own-er, before anoint trade board, resulting in the imposition ofa fine, violated Section 8(b)(2) and (1)(A) of the Act.I also find and conclude that Respondent Union attempt-ed to cause the Company to deny employment to Young,and to thereafter discharge him, by threatening employeesand the Company with reprisals, in violation of Section8(b)(I)(A) and (2) of the Act.'2. The Union's intraunion charges againstDeMatteo,Kneram,and HarlanIt isthe General Counsel's theory that the Union pressedcharges against and fined DeMatteo, Kneram, and Harlanbecause they failed to take action to cause the Company notto hire Young and because they gave testimony in behalf ofthe Company and against the Respondent at the point tradeboard hearing. Although Siebenoller's and the employeesfinesrested on the same transactions essentially and in thatsense were related, the Union's motivation in proceedingagainst the employees is not as clear as in Siebenoller's case.The same evidence that was used against the Company atits hearing was used against the employees, but three otheremployees or former employees' of the Company who wereinvolved in the same or very similaroffenseswere alsofound guilty by the trial board, and two of the four hadtestified against the Company. This is an indication thatBusinessRepresentative Strausbaugh and the Union wereprimarily concerned with the widespread contract viola-tions disclosed at the Joint Trade Board hearing and notwith DeMatteo's, Kneram's, and Harlan's philosophy abouthiring minorities. In addition, I have found earlier that theUnion established a case against the employees at theirtrials and that no one claimed during the proceeding or insubsequent appeals to the International Union that the pro-ceedings were a sham because they were based on racialconsiderations and were, in any case, barred by the statuteof limitations found in the Union's constitution. This isenforcement denied on other grounds 420 F 2d 1248 (C A5),GalvestonMaritime Association,148 NLRB 897;IndependentMetal Workers Union,Local 1(HughesTool Co),147 NLRB 1573 InLocal Union No 12, UnitedRubber Cork, Linoleum & Plastic Workers v N L R B,368 F 2d 12 (C A 5,1966) cert denied 389 U S 837, the court sustained the Board's holding thatthe Union's summary refusal to process grievances of Negro members violat-ed Section 8(b)(1)(A) of the Act InVaca v Sipes,386 U S 171, 186, the Courtappeared to assume that unfair representation was within the Board's juris-diction, and inTruck Drivers and Helpers Local Union 568 [Red Ball MotorFreight] v N L R B,379 F 2d 137, 142 (C A D C, 1967), the court, in holdingthat the Union's refusal to fairly represent all employees in the unit violatedthe Act, stated that inVaca v Sipes,"A necessary premise of the majority'sstatementthat Labor Board jurisdiction in such cases does not exclude courtrelief was its explicit assumption that unfair representation is an unfair laborpractice "InLocal Union No 12, United Rubber Workers,the court held that overlap-ping remedies for discrimination against employees in Title VII of the CivilRights Act of 1964 and in the National Labor Relations Act did not detractfrom the basis of the court's determination that the breach of the duty of fairrepresentation is an unfair labor practice Respondent has cited nothing inthe legislative history of the 1972 amendments to the Civil Rights Act indicat-ing a congressional intention to narrow the Board's jurisdiction and, asindicated, the Board has not stayed its hand in these cases9 Truck Drivers and Helpers Local Union 568, supra,In 8, at 144evidence that the Union was proceeding fairly and not dis-criminatorily.As in the Company's case, there is some significance inthe timing of the actions against the employees, coming asthey did after Young was hired. But here again this factoris not as strong as in the Company's case, for not only is thetiming element diluted by a competitor's complaint to theUnion about the Company, as in the Company's case, butit is also explained by Strausbaugh's testimony that he dis-covered the alleged violations when he was investigating thecharges against the Company. He is corroborated in this byformer employee Calvert's testimony that Strausbaughcame to the place where he was working in late April orearlyMay with his health and welfare records and ques-tioned him about payment for overtime when he worked forSiebenoller. Calvert stated that he was "caught" and, ineffect, confessed all. It is likely that he and others implicatedthe three employees involved in this case at that time, butin any case it is clear that he and Shaftic did so at the jointtrade board hearing. Whether or not Strausbaugh, an expe-nenced business representative, assisted by Bodendorfer,shop steward and longtime member of the Union, knew, orshould have known, or even suspected that if the Companywas violating the labor contract, the employees had to be apart of it, the extent of the violations disclosed by his investi-gation and spread on the record in a hearing participated inby contractors and other union officials, pretty much ex-plains why he would think it necessary to proceed even-handedly against all the employees for fear of being accusedof conniving with them and the contractor if he did not.Strausbaugh's statements to DeMatteo, Kneram, andHarlan are less revealing of improper motivation than hisreminder to Siebenoller after the joint trade board proceed-ing had been initiated that he had warned him about hiringYoung. He did ask the men to attempt to persuade Siebenol-ler not to hire Young, indicating that it could cause "trou-ble" and stating that he could make things "tough," butalthough I have found a threat in these not too clearlyexpressed remarks of his, they do not reveal much about thecharges he filed against the men when viewed in the lightof his other conduct. All that he had asked the three to dowas to talk with their superior, but after making thissugges-tion, he himself saw Siebenoller to make the same request,and he never raised the issue again with the employees,although he did with Siebenoller, even though DeMatteocountersigned Young's application for union membership.Lessening further the significance of Strausbaugh's earli-er statements to the three employees was his explanation tothem on the jobsite when Kneram asked him what thecharges against Siebenoller meant, that he was "not after"them, but was "out to get Siebenoller."10 Moreover, Boden-dorfer, the shop steward, who also opposed Young's hire ina conversation with Siebenoller, made no overtures to themen or put any pressure on them before or after Young washired, an additional indication that Respondent considered10 1 have not credited Kneram's and Harlan's versions that Strausbaughsaid that he had hanged Siebenoller and they were next when he saw themafter Siebenoller had been fined Instead, I have credited DeMatteo's lessdramatic testimony that Strausbaugh warned them to be careful, but inneither case do I read into Strausbaugh's statements an implied admissionthat he intended to harass the employees on the basis of racial considerations. INTL.BROTHERHOOD OF PAINTERS,LOCAL 1066Siebenoller and not the employees, who do not appear tohave played a particularly significant role in Young's hire,to be the source of its discontent.Some of the factors which support a finding of violationof the Act in respect to the Union's actions in regard toSiebenoller are not present,or exist to a lesser degree inDeMatteo's,Kneram,and Harlan's cases. I find,therefore,on the basis of the above considerations,that the evidenceto support General Counsel's theory of violation with re-spect to them is too tenuous and that he has not establishedby a preponderance of the evidence that the Union violatedSection 8(b)(1)(A) of the Act by filing charges against themand imposing fines on the basis of the charges.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theCompany, set forth in section I, above,have a close, inti-mate, and substantial relation to trade,traffic,and com-merce among the several States and tend to lead, and haveled to labor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(b)(1)(A) and (2) of the Act, it shall be recommended thatit cease and desist therefrom and take certain affirmativeaction designed to effecutate the policies of the Act.Having found that the bringing of charges against theCompany before the point trade board resulting in a fineagainst theCompanywas an attempt to cause theCompanyto discriminate in violation of Section8(b)(2) of the Act, itwill be recommended that the Respondent reimburse the663Company $2,060, the amount of the fine, plus interest at therate of 6 percent per annum.The Company lost several weeks work as a result of thefines and its temporary suspension as a union contractor,according to the uncontradicted testimony of Siebenoller,the owner of the Company, and as part of the remedy ofmaking the Company whole for the losses it suffered byreason of the unfair labor practices, it will be recommendedthat the Respondent pay the Company for anylosses ofprofits actually incurred during the period in question, amatter which may be more precisely resolved in a backpayproceeding.Upon the foregoing findings of fact and on the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning ofthe Act.2.Respondent is a labor organization within the meaningof the Act.3.By attempting,on the basis of irrelevant,invidious,and unfair considerations of race, to cause the Company todiscriminate against Young,an employee, in violation ofSection 8(a)(3) of the Act, Respondentengaged in and isengaging in unfairlaborpractices within the meaning ofSection 8(b)(1) and(2) of the Act.4.Theaforesaid unfair labor practices affect commerceand are unfair labor practices within the meaning of Section2(6) and (7) of the Act.5.Respondent did not violate theAct byimposing in-traunion fines on its members and employees of the Compa-ny,DeMatteo,Kneram, and Harlan,as alleged in thecomplaint.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:[Recommended Order omitted from publication.]